ORDER
This case came before the court for oral argument January 23, 1997 pursuant to an order that had directed both parties to appear in order to show cause why the issues raised in this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that these issues should be decided at this time.
The plaintiff, W. Caryl Murray, appeals from a summary judgment entered in the Superior Court in favor of the defendant, Prudential Insurance Company of America (Prudential) in an action alleging breach of contract by Prudential. The plaintiff brought an action seeking to enforce a waiver of premiums on her life insurance policy because of total disability. The justice of the Superior Court held that there was no issue of material fact in respect to the time of the occurrence of plaintiffs disability. We respectfully disagree.
We are of the opinion that there was a question of fact concerning the time when plaintiff became totally disabled from employment. This question of fact could not properly be decided on summary judgment in which the task of the trial justice is issue finding rather than issue determination. Aetna Casualty & Surety Co. v. Farr, 594 A.2d 379, 381-82 (R.I.1991); Slefkin v. Tarkomian, 103 R.I. 495, 498, 238 A.2d 742, 743 *863(1968). Consequently, the plaintiffs appeal is sustained. The summary judgment entered in the Superior Court is hereby vacated. The papers in the case are remanded to the Superior Court for trial on the merits.